Citation Nr: 0117559	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  92-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as residuals of exposure to 
ionizing radiation in service.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1942 to March 
1947.  He died in July 1990; the appellant is his widow.  

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1991 rating 
decision that denied service connection for the cause of the 
veteran's death.  The case was remanded to the Regional 
Office (RO) for further development by the Board in September 
1994.  Thereafter, the case was returned to the Board and a 
decision was issued in July 1998 which denied the appellant's 
claim for service connection for the cause of the veteran's 
death on the basis that the appellant had failed to submit 
evidence of a well grounded claim.  Subsequently the 
appellant appealed this issue to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
Court entered an Order which vacated the Board's July 1998 
Decision and remanded the case for readjudication in light of 
the enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
VCAA].

It is further noted that during the pendency of the appeal of 
the above issue, the RO in a rating decision dated in 
February 2000, denied the appellant's claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 on the basis that 
she had failed to submit evidence of a well grounded claim.  
The appellant has perfected her appeal as to this issue as 
well; therefore, the Board also has jurisdiction of this 
issue.

Finally, the Board notes that the appellant's representative 
has raised an additional issue in the documents submitted to 
the Court on appeal of the denial of service connection for 
the cause of the veteran's death.  Specifically, the 
appellant's attorney contended that the appellant should be 
entitled to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 and presented argument on that issue  As this 
additional issue has not been adjudicated and developed, it 
is referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is also noted that the appellant's attorney, in a letter 
to the Board dated in April 2001, specifically requested that 
in light of the recent enactment of the VCAA and the Court's 
Order, the case be returned to the RO for additional 
development and readjudication.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant has consistently alleged that the veteran 
participated in secret atomic tests conducted at White Sands, 
New Mexico, during the time period from 1946 to 1947.  On 
remand, the RO should make additional attempts to obtain all 
available service records which might reveal the veteran's 
exposure to radiation in service.  Thereafter, the RO should 
develop the radiation exposure aspect of the "cause of 
death" claim in accordance with the provisions of 38 C.F.R. 
§ 3.311, as well as under the general provisions of § 3.312 
for "cause of death" claims.

With regard to the § 1151 claim, it is noted that the 
appellant has submitted additional evidence since the RO 
issued the statement of the case in June 2000.  Specifically, 
a medical opinion of Dr. J. F. Psutka, M.D., as to whether 
the veteran's pancreatic cancer should have been diagnosed 
earlier as contended by the appellant.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make another attempt to 
secure any available records concerning 
the veteran's exposure to radiation in 
service.  

3.  The RO should develop the veteran's 
claim for service connection for cause of 
death due to non-radiation causes as well 
as radiation exposure pursuant to 
38 C.F.R. § 3.311, with any appropriate 
consideration of Stone v. Gober, 14 Vet. 
App. 116 (2000), where applicable.  

4.  The RO should ask the appellant to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning her claims. Any 
information received should be associated 
with the claims folders.  The RO shall 
inform the appellant if the VA is unable 
to secure any records sought.

5.  Then, the claims folder and the 
veteran's medical history should be 
examined by the appropriate VA medical 
specialist(s), to determine the likely 
etiology of the veteran's pancreatic 
cancer, as well as whether the veteran's 
cause of death was causally related to 
his active service or service-connected 
disabilities.  The examiner(s) is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's pancreatic cancer is 
related to the veteran's active service, 
including any exposure to ionizing 
radiation during his active service.  The 
examiner is further requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service 
connected psychiatric disorder, 
sinusitis, or residuals of right inguinal 
herniorrhaphy, materially contributed to 
his death.  Finally, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the VA caused or materially 
contributed to the veteran's death by 
failure to timely diagnose and treat the 
pancreatic cancer.  A complete rationale 
for all opinions offered should be 
provided.  

6.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


